Citation Nr: 1309387	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-44 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for left leg varicose veins.

2.  Entitlement to a separate compensable rating for surgical scars associated with  left leg varicose veins. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978, and from April 1981 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues have been recharacterized to comport with the evidence of record.

In March 2008 and April 2008 clinical notes, the Veteran contended that he could no longer work in his previous profession as a floor refinisher because of pain associated with his service-connected varicose veins.  During a November 2012 VA examination, the Veteran stated that he had received training in heating and air conditioning maintenance and repair, but his left leg symptoms prevented him from performing all the necessary duties of that occupation.  When evidence of unemployability is submitted during the course of an appeal for an increased rating, a claim for TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is currently before the Board as part and parcel of the Veteran's increased rating claim.

The issues of entitlement to an increased rating for left leg varicose veins and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The surgical scars associated with the service-connected left leg varicose veins repair are superficial.  They are not painful or unstable, nor do they limit any function or cover an area equal to or greater than 144 square centimeters.  


CONCLUSION OF LAW

The criteria for a separate compensable rating for the surgical scars associated with the left leg varicose veins are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118 (2012); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect prior to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect since October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   A February 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In May 2009, the Veteran was informed of the need to show the impact of his disability on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA medical treatment records have been obtained; the Veteran has not identified any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Pursuant to the Board's remand, a VA examination was conducted in November 2012.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination report noted the size and location of the surgical scars and indicated that they resulted in no chronic residuals.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although the Veteran's vocational rehabilitation folder is not currently of record, it is not relevant to the issue of whether a separate compensable rating is warranted for surgical scars.  VA examinations have shown that the Veteran's scars are well-healed, entirely asymptomatic and productive of no limitation of function.  Thus, remand of this issue to obtain a folder concerning the Veteran's employability would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   
Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran filed a claim for an increased rating for service-connected left leg varicose veins in January 2008.  The medical evidence received reflects that he has scars from a varicose vein stripping procedure that was performed during service.  

The rating criteria used to evaluate disabilities of the skin, in particular disabilities involving scars, was amended in September 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  The changes were effective October 23, 2008, and applicable to all applications for VA benefits received on, or after, that date.   When a new regulation is issued while a claim is pending before the VA, unless clearly specified otherwise, VA must apply the new regulation to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to the effective date of the new criteria, a claimant's skin disability must be evaluated under the criteria then in effect.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, from the effective date of the new criteria, the claimant is entitled to the application of whichever criteria, new or old, are most favorable.  Id.  

Under the criteria in effect prior to October 23, 2008, scars, other than the head, face, or neck, that were deep or that caused limited motion were evaluated by the measurement of the area of the scar.  38 C.F.R. § 4.118, DC 7801 (2007).  Areas exceeding 144 square inches (929 sq. cm.) were rated as 40 percent disabling; areas exceeding 72 square inches (465 sq. cm.) were rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) were rated as 20 percent disabling; and areas exceeding 6 square inches (39 sq. cm.) were rated as 10 percent disabling.  Id.  A deep scar was defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Disabilities for scars, other than the head, face, or neck, that were superficial and did not cause limited motion, warranted a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

A 10 percent evaluation was warranted for superficial unstable scars, with "unstable" defined as frequent loss of covering of skin over the scar.  38 C.F.R.         § 4.118, Diagnostic Code 7803 (2007).  A 10 percent evaluation was also warranted for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Diagnostic Code 7805 provided for a scar to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

Under the criteria in effect since October 23, 2008, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, are rated under Diagnostic Code 7801, which provides that areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118 (2012).

Diagnostic Code 7802 states that scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id.   

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; and five or more scars that are unstable or painful warrant a 30 percent evaluation.  Id.  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Id.
  
On VA examination in July 2012, three scars were identified that are associated with the stripping of the Veteran's varicose veins.  One was measured at 4 centimeters by .1 centimeters, and the other two scars were measured at 2.5 centimeters by .1 centimeters.  They were described as "all well-healed."  

On VA examination in November 2012, the Veteran's scars were described as superficial and linear.  They were not painful, nor did they cover an area equaling or exceeding 6 square inches (144 square centimeters).  Two scars were described as 1.5 centimeters by .1 centimeter; one scar was 2 centimeters by .1 centimeter; and one scar was 2.5 centimeters by .1 centimeter.  They had all healed well and there were "no residuals."  

The Veteran's scars do not satisfy any of the criteria contained within either the former or the revised criteria.  There is no evidence of deep scarring, painful or unstable scars, limitation of function solely due to scars, or scars covering an area 144 square centimeters or greater.  The Veteran has not received treatment for his scars or identified any additional disability as a result of the scars. 
 The preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to a separate compensable rating for scars associated with service-connected left leg varicose veins is not warranted.  See Hart, supra.  

There is no showing that the Veteran's scars have reflected so exceptional or unusual a disability picture as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  No significant impairment of the Veteran's occupation or activities of daily living that is solely attributable to the Veteran's scars has been noted.  In fact, no disability resulting from the scars has been identified by the Veteran or noted on VA examination.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16. 
  

ORDER

Entitlement to a separate compensable rating for surgical scars associated with  left leg varicose veins is denied.


REMAND

The Veteran asserts that the symptoms associated with his service-connected left leg varicose veins negatively affect his employability.  He has received VA vocational rehabilitation benefits and a search must be undertaken for any available vocational rehabilitation folder, in order to determine whether a referral for extraschedular evaluation is warranted.  See 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Veteran last received a VA examination of his varicose veins in November 2012.  The examination report appropriately documented all of the manifestations of the service-connected left leg varicose veins.  The Veteran has not asserted, and the evidence does not reflect, that the symptoms associated with his left leg varicose veins have increased in severity since he was last examined.  Thus, a new VA examination of the Veteran's varicose veins is not necessary.  However, updated VA treatment records must be obtained.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.  In addition, the Veteran must complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain and associate with the claims folder any vocational rehabilitation file for the Veteran that may exist.  

3.  Obtain all VA treatment records dated since August 2011.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination in connection with his claim for a TDIU. The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which the Veteran's service-connected varicose veins of the left leg and associated neuropathy, as well as duodenal ulcer, affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO.  Failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R.        § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


